440 U.S. 444 (1979)
RAMSEY
v.
NEW YORK.
No. 77-6540.
Supreme Court of United States.
Argued February 22, 1979.
Decided March 5, 1979.
CERTIORARI TO THE APPELLATE DIVISION, SUPREME COURT OF NEW YORK, SECOND JUDICIAL DEPARTMENT.
Steven W. Fisher argued the cause for petitioner. With him on the briefs was Barry Gene Rhodes.
Richard Elliot Mischel argued the cause for respondent. With him on the brief was Eugene Gold.
PER CURIAM.
The petition for certiorari in this case stated the question presented as follows:
"Whether a guilty plea is obtained in violation of due process of law when it is induced by a judge's threat that, should the defendant be convicted after trial, he will receive a sentence almost four times greater than one once seriously discussed, and more than twice as great as the one then held out as part of a plea offer."
We granted certiorari to decide this question. 439 U.S. 892. After briefing and oral argument, it has become evident that on the record in this case it cannot be said with any degree of certainty that this question is actually presented. The writ, therefore, is dismissed as having been improvidently granted.
So ordered.